Case 2:20-cv-00089-JLB-MRM Document 33 Filed 01/28/21 Page 1 of 2 PageID 166




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

THOMAS DENISON, on behalf of
himself and others similarly situated,

             Plaintiff,

v.                                               Case No: 2:20-cv-89-JLB-MRM

FIRST FAMILY INSURANCE,
INC., a Florida Corporation,

             Defendant.


                                         ORDER

      This matter is before the Court on the parties’ Joint Notice of Settlement filed

on January 26, 2021. (Doc. 32.)

      This is a purported collective action for unpaid overtime wages under the

Fair Labor Standards Act (“FLSA”). (See Doc. 1.) Pursuant to Lynn’s Food

Stores, Inc. v. United States, 679 F.2d 1350 (11th Cir. 1982), claims for back wages

arising under the FLSA may be settled only with approval of the Court or the

Secretary of Labor. The parties represent that they are preparing “the appropriate

settlement and dismissal documents.” (Doc. 32 at 1.) The parties are directed to

consult the Court’s recently entered order in Flood v. First Family Ins., Inc., Case

No. 2:20-cv-623-JLB-NPM, 2021 WL 211268, at Doc. 17 (M.D. Fla. Jan. 21, 2021)

(hereinafter “the Flood Order”), for direction on what the Court considers to be “the

appropriate” documents to terminate this FLSA action upon a settlement having
Case 2:20-cv-00089-JLB-MRM Document 33 Filed 01/28/21 Page 2 of 2 PageID 167




been reached. 1

      Accordingly, it is hereby ORDERED that:

      1.     In light of the parties’ Joint Notice of Settlement (Doc. 32), the Court

DENIES WITHOUT PREJUDICE as moot Plaintiff’s Motion to Compel Discovery

(Doc. 27), and Plaintiff’s Motion to Facilitate Notice (Doc. 13).

      2.     The Court STRIKES as moot the Report and Recommendation (Doc.

28), Plaintiff’s Objections (Doc. 30), and Defendant’s Response In Opposition to

Plaintiff’s Objections (Doc. 31). Should the parties ultimately not settle this case,

the Court will instruct the Clerk of Court to reinstate Plaintiff’s motions and the

stricken documents (Docs. 13, 27-31) to the docket, at which time the Court will

proceed as if they had not been stricken.

      3.     The parties are directed to file the appropriate motion and papers to

terminate this case, as set forth in the Flood Order, on or before February 28, 2021.

      ORDERED at Fort Myers, Florida, on January 28, 2021.




1 Flood Order, available at: https://ecf.flmd.uscourts.gov/doc1/047122537905 (last
visited on Jan. 27, 2021).



                                          -2-
